ICJ_046_SouthWestAfrica_ETH_ZAF_1965-11-29_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA ». SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 29 NOVEMBER 1965

1965

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)

ORDONNANCE DU 29 NOVEMBRE 1965
Official citation:

South West Africa, Order of 29 November 1965,
I.C.J. Reports 1965, p. 9.

Mode officiel de citation:

Sud-Ouest africain, ordonnance du 29 novembre 1965,
C.T.]. Recueil 1965, D. 9.

 

Sales number 997
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1065

29 novembre 1965

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE

Présents: Sir Percy SPENDER, Président; M. WELLINGTON Koo,
Vice-Président ; MM. WINIARSKI, SPIROPOULOS, sir Gerald
FITZMAURICE, MM. Koretsky, TANAKA, JESSUP,
MORELLI, PADILLA NERVO, FORSTER, GROS, juges; Sir
Louis MBANEFO, M. vAN WYK, juges ad hoc; M. Agua-
RONE, Greffier adjoint.

La Cour,

ainsi composée,
après délibéré en chambre du conseil,
vu l’article 48 du Statut de la Cour,

Dans les instances introduites par requêtes du Gouvernement de
FEthiopie et du Gouvernement du Libéria contre le Gouvernement
de l’Afrique du Sud enregistrées au Greffe de la Cour le 4 novembre
1960,

rend l'ordonnance suivante :

Considérant que, par une demande présentée au cours de la
procédure orale le 30 mars 1965, le défendeur a proposé que la Cour
procède à une descente sur les lieux dans le Territoire du Sud-Ouest

4

1965
29 novembre
Rôle général
nos 46 & 47
SUD-OUEST AFRICAIN (ORDONNANCE 29 XI 65) ro

africain et, sous réserve de certaines conditions énoncées par le
défendeur, visite aussi la République sud-africaine; considérant que
le défendeur a également proposé que la Cour visite en outre les
Etats demandeurs, ainsi qu’un ou deux pays africains au sud du
Sahara a choisir par la Cour;

Considérant que les demandeurs ont déclaré s'opposer à toutes
ces propositions ;
Ayant entendu les observations des Parties,

La Cour,

en ce qui concerne la proposition visant le Territoire du Sud-
Ouest africain,

par huit voix contre six,

en ce qui concerne la proposition visant la République sud-afri-
caine,

par huit voix contre six,

en ce qui concerne la proposition visant les Etats demandeurs,

par neuf voix contre cinq,

en ce qui concerne la proposition visant les pays africains au sud
du Sahara,

par neuf voix contre cinq,

décide de ne pas retenir la demande du défendeur.

Fait en anglais et en français, le texte anglais faisant foi, au
palais de la Paix, à La Haye, le vingt-neuf novembre mil neuf cent
soixante-cinq, en quatre exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement

au Gouvernement de l'Ethiopie, au Gouvernement du Libéria et au
Gouvernement de l'Afrique du Sud.

Le Président,
(Signé) Percy C. SPENDER.

Le Greffier adjoint,
(Signé) S. AQUARONE.
